          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

SYMPHONY DIAGNOSTIC
SERVICES NO. 1, LLC                                      PLAINTIFF

v.                     No. 4:18-cv-463-DPM

RYAN KINGREY;
CLEARVIEW DIGITAL
IMAGE, LLC; and DOES 1-10                           DEFENDANTS

                           JUDGMENT
     Symphony's complaint is dismissed with prejudice.



                                          p
                              D.P. Marshall Jr.
                              United States District Judge
